                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON


1
                                                                       Mar 13, 2020
2                                                                          SEAN F. MCAVOY, CLERK




3

4

5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7    VENERANDA B., o/b/o AGB, a minor                No.   4:19-CV-5074-EFS
     child.,1
8
                                   Plaintiff,        ORDER GRANTING PLAINTIFF’S
9                                                    SUMMARY-JUDGMENT MOTION
                      v.                             AND DENYING DEFENDANT’S
10                                                   SUMMARY-JUDGMENT MOTION
     ANDREW M. SAUL, the Commissioner
11   of Social Security,2

12                                 Defendant.

13

14            Before the Court are the parties’ cross summary-judgment motions. ECF

15   Nos. 11 & 12. Plaintiff Veneranda B. brings this lawsuit on behalf of her minor

16

17
     1   To protect the privacy of the adult social-security Plaintiff, the Court refers to her
18
     by first name and last initial or by “Plaintiff,” and refers to the minor child by her
19
     initials. See LCivR 5.2(c).
20
     2   Andrew M. Saul is now the Commissioner of the Social Security Administration.
21
     Accordingly, the Court substitutes Andrew M. Saul as the Defendant. See Fed. R.
22
     Civ. P. 25(d).
23


                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 1
1    child AGB to appeal a denial of childhood disability benefits by the Administrative
2    Law Judge (ALJ). Plaintiff alleges the ALJ erred by 1) failing to obtain a full case
3    evaluation by a medical expert; 2) ignoring lay testimony from AGB’s teacher; 3)
4    improperly discounting the mother’s testimony; and 4) improperly assessing the
5    childhood domains. In contrast, Defendant Commissioner of Social Security asks
6    the Court to affirm the ALJ’s decision finding AGB not disabled. After reviewing
7    the record and relevant authority, the Court grants Plaintiff’s Motion for Summary
8    Judgment, ECF No. 11, and denies Defendant’s Motion for Summary Judgment,
9    ECF No. 12.
10                 I.        Three-Step Childhood Disability Determination
11            To qualify for Title XVI supplement security income benefits, a child under
12   the age of eighteen must have “a medically determinable physical or mental
13   impairment, which results in marked and severe functional limitations, and which
14   can be expected to result in death or which has lasted or can be expected to last for
15   a continuous period of not less than 12 months.”3 The regulations provide a three-
16   step process to determine whether a child satisfies the above criteria.4 First, the
17   ALJ determines whether the child is engaged in substantial gainful activity.5
18   Second, the ALJ considers whether the child has a “medically determinable
19

20
     3   42 U.S.C. § 1382c(a)(3)(C)(i).
21
     4   20 C.F.R. § 416.924(a).
22
     5   Id. § 416.924(b).
23


                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 2
1    impairment that is severe,” which is defined as an impairment that causes “more
2    than minimal functional limitations.”6 Finally, if the ALJ finds a severe
3    impairment, the ALJ must then consider whether the impairment “medically
4    equals” or “functionally equals” a disability listed in the “Listing of Impairments.”7
5             If the ALJ finds that the child’s impairment or combination of impairments
6    does not meet or medically equal a listing, the ALJ must determine whether the
7    impairment or combination of impairments functionally equals a listing.8 The
8    ALJ’s functional-equivalence assessment requires the ALJ to evaluate the child’s
9    functioning in six “domains.” These six domains, which are designed “to capture all
10   of what a child can or cannot do,” are:
11            (1)    acquiring and using information:
12            (2)    attending and completing tasks;
13            (3)    interacting and relating with others;
14            (4)    moving about and manipulating objects;
15            (5)    caring for self; and
16            (6)    health and physical well-being.9
17

18

19
     6   Id. § 416.924(c).
20
     7   Id. § 416.924(c)-(d).
21
     8   Id. § 416.926a(a).
22
     9   Id. § 416.926a(b)(1)(i)-(vi).
23


                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 3
1    A child’s impairment is deemed to functionally equal a listed impairment if the
2    child’s condition results in a “marked” limitations in two domains, or an “extreme”
3    limitation in one domain.10 An impairment is a “marked limitation” if it “interferes
4    seriously with [a child’s] ability to independently initiate, sustain, or complete
5    activities.”11 An “extreme limitation” is defined as a limitation that “interferes very
6    seriously with [a person’s] ability to independently initiate, sustain, or complete
7    activities.”12
8                           II.      Factual and Procedural Summary
9             On September 11, 2015, Plaintiff filed a Title XVI application for childhood
10   disability benefits for AGB.13 The claim was denied initially and upon
11   reconsideration.14 An administrative hearing was held before Administrative Law
12   Judge Larry Kennedy in August 2017.15
13

14
     10   Id. § 416.926a(a).
15
     11   Id § 416.926a(e)(2)(i).
16
     12   Id. § 416.926a(e)(3)(i).
17
     13   AR 236-42. Plaintiff also previously filed a Title XVI application on January 6,
18
     2015. AR 231-35. This claim was denied at the initial determination level in June
19
     2015. Plaintiff did not appeal that denial and therefore that decision was final. AR
20
     21.
21
     14   AR 107-30, 136-39, & 143-46.
22
     15   AR 51-96.
23


                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 4
1             In denying the disability claim, the ALJ made the following findings:
2
                      Plaintiff was a school-age, adolescent child when the application was
3
                       filed;
4
                      Step one: Plaintiff had not engaged in substantial gainful activity
5
                       since September 11, 2015, the application date, which is considered
6
                       the alleged onset date;
7
                      Step two: Plaintiff has the following medically determinable severe
8
                       impairments: anxiety, learning disorder, receptive and expressive
9
                       language disorder, developmental delay disorder, cognitive disorder,
10
                       headaches, and asthma with allergic rhinitis; and
11
                      Step three: Plaintiff does not have an impairment or combination of
12
                       impairments that met, or medically or functionally equaled, the
13
                       severity of one of the listings.16
14
              When assessing the medical-opinion evidence, the ALJ gave partial weight
15
     to the opinions of the State agency consultants at the initial and reconsideration
16
     stages (Sharon Underwood, Ph.D., Nevine Makari, M.D., Edward Beaty, Ph.D., and
17
     Charles Wolfe, M.D.) and the testifying medical expert Stephen Rubin, Ph.D.17 The
18

19

20
     16   AR 15-41 (Pages 8 and 9, AR 28 & 29, of the ALJ’s decision are swapped in the
21
     record).
22
     17   AR 29.
23


                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 5
1    ALJ also gave little weight to the opinion of AGB’s fifth grade teacher Arianne
2    Wolcik and to the testimony of AGB’s mother.18
3             Plaintiff requested review of the ALJ’s denial by the Appeals Council, which
4    denied review.19 Plaintiff timely appealed to this Court.
5                                  III.   Standard of Review
6             A district court’s review of the Commissioner’s final decision is limited.20 The
7    Commissioner’s decision is set aside “only if it is not supported by substantial
8    evidence or is based on legal error.”21 Substantial evidence is “more than a mere
9    scintilla but less than a preponderance; it is such relevant evidence as a reasonable
10   mind might accept as adequate to support a conclusion.”22 Moreover, because it is
11   the role of the ALJ and not the Court to weigh conflicting evidence, the Court
12   upholds the ALJ’s findings “if they are supported by inferences reasonably drawn
13   from the record.”23 The Court considers the entire record as a whole.24
14

15
     18   AR 28-29.
16
     19   AR 1-5.
17
     20   42 U.S.C. § 405(g).
18
     21   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
19
     22   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
20
     23   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
21
     24   See Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (The court “must
22
     consider the entire record as whole, weighing both the evidence that supports and
23


                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 6
1             Further, the Court may not reverse an ALJ decision due to a harmless
2    error.25 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
3    nondisability determination.”26 The party appealing the ALJ’s decision generally
4    bears the burden of establishing harm.27
5                                         IV.   Analysis
6    A.       Required Case Evaluation: Plaintiff established consequential error.
7             Plaintiff argues the ALJ erred by failing to obtain a case evaluation of the
8    entire record by a medical expert as is required by Howard ex rel. Wolff v.
9    Barnhart, 341 F.3d 1006, 1014 (9th Cir. 2003); Acquiescence Ruling (AR) 04-1(9);
10   and 42 U.S.C. § 1382c(a)(3)(1). The Commissioner argues the ALJ satisfied his
11   case-evaluation responsibility by having Dr. Stephen Rubin testify as the medical
12   examiner at the hearing. In addition, the Commissioner relies on the record review
13   completed by the four State agency consultants.
14

15

16
     the evidence that detracts from the Commissioner's conclusion,” not simply the
17
     evidence cited by the ALJ or the parties.); Black v. Apfel, 143 F.3d 383, 386 (8th
18
     Cir. 1998) (“An ALJ's failure to cite specific evidence does not indicate that such
19
     evidence was not considered[.]”).
20
     25   Molina, 674 F.3d at 1111.
21
     26   Id. at 1115 (quotation and citation omitted).
22
     27   Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).
23


                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 7
1             An ALJ is required to “make reasonable efforts to ensure that a “qualified
2    pediatrician or other individual who specializes in a field of medicine appropriate
3    to the disability of the individual (as determined by the Commissioner of Social
4    Security) evaluates the case of such individual.”28 The Ninth Circuit interpreted
5    this “to mean that the ALJ is required to make reasonable efforts to obtain a case
6    evaluation, based on the record in its entirety, from a pediatrician or other
7    appropriate specialist, rather than simply constructing his own case evaluation
8    from the evidence in the record.”29 Following Howard, the Social Security
9    Administration issued AR 04-1(9), which states:
10            To satisfy this requirement, the ALJ . . . may rely on case evaluation
              made by a State agency medical or psychological consultant that is
11            already in the record, or the ALJ. . . may rely on the testimony of a
              medical expert. When the ALJ relies on the case evaluation made by a
12            State agency medical or psychological consultant, the record must
              include the evidence of the qualifications of the State agency medical
13            or psychological consultant.30
14

15

16
     28   42 U.S.C. § 1382c(a)(3)(l).
17
     29   Howard, 341 F.3d at 1014 & n.2 (“There is a distinction . . . between having an
18
     expert evaluate a claimant with respect to that expert’s particular specialty, and
19
     having an expert evaluate a claimant’s case in its entirety, considering all of the
20
     medical records and determining whether those indicate that the claimant is
21
     disabled within the meaning of the Social Security Act.”).
22
     30   2004 WL 875081, 69 Fed. Reg. at *22580 (2004).
23


                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 8
1             Here, while there is no dispute that AR 04-01(9)’s case-evaluation
2    requirement applies, the ALJ did not indicate he relied on AR 04-1(9) or indicate
3    which expert’s evaluation he relied on under AR 04-1(9). The Court finds,
4    notwithstanding Dr. Rubin’s testimony and the case reviews completed by the
5    agency consultants, the ALJ failed to satisfy his case-evaluation responsibilities.
6
              1.     Dr. Rubin
7
              The Commissioner argues that the ALJ satisfied the case-evaluation
8
     requirement by calling Dr. Rubin. However, this argument is not persuasive for
9
     several reasons. First, Dr. Rubin, as a psychologist was only qualified to testify as
10
     to AGB’s mental health and resulting limitations, not her physical impairments
11
     and resulting limitations (except to the extent they impacted her mental health).31
12
     No medical expert who reviewed the entire case record offered an opinion as to
13
     AGB’s limitations resulting from her asthma with allergic rhinitis and chronic
14

15
     31   See AR 74 (Dr. Rubin testified, “I focused mostly on intellectual testing and
16
     psychological.”); see also Fithian v. Berryhill, No. 3:16-cv-932-SI, 2017 WL 1502801,
17
     at *8 (D. Or. Apr. 26, 2017) (“[A]ll psychiatrists are M.D.’s, and although some
18
     psychiatrists may treat or specialize in physical impairments, not all do. Thus the
19
     mere fact that Dr. Jones is an M.D. does not mean her physical-limitation opinion
20
     deserves controlling weight.”); Williams v. Colvin, No. 2:14-cv-00213-FVS, 2015 WL
21
     5039911, at *8 (E.D. Wash. Aug. 26, 2015) (finding physical limitations were
22
     beyond the expertise of psychologist).
23


                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 9
1    headaches. These physical conditions impacted her ability to attend and perform at
2    school.32 This impact was recognized by AGB’s Individual Education Plan (IEP)
3    team:
4             [AGB’s] medical conditions can manifest with social/emotional
              symptoms that have an adverse impact on her learning and success at
5             school. She experiences anxiety that results in headaches or
              abdominal pain and sleep difficulties. Asthma and Alpha 1
6             Antitrypsin also reduce her stamina and ability to cope with the
              demands of school. [AGB] may benefit from a less demanding
7             academic program in order to provide her with more support, reduce
              her stress levels, and decrease the strain on her health.33
8

9
     32   See, e.g., AR 1094 (Dr. Wendy Eastman: “I suspect that her headaches are
10
     related to difficulty sleeping and anxiety related to school. Since she has difficulty
11
     sleeping and daily headaches that continue to worsen, I recommend starting a
12
     daily headache preventative medication now to help her feel better. This Daily
13
     Preventative Medication will not treat the anxiety or stress related to school but
14
     will help with sleep and hopefully decrease some of the hypersensitization. If she
15
     continues to struggle with anxiety, I would recommend PCP to evaluate to see if
16
     she may benefit from an anti-anxiety medication to help with anxiety and possible
17
     sensory issues related to her developmental delays.”); AR 1131-71 (Public records
18
     summarizing medical care appointments); AR 1128 (noting approximately sixteen
19
     absences from school during sixth grade); AR 267 & 272 (Fourth grade teacher
20
     noted that AGB’s “continuous absences [“due to illness or at dr. appointments”]
21
     hurt her academic progress.”).
22
     33   AR 1112.
23


                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 10
1
     This record requires the testimony of a medical expert relating to Plaintiff’s
2
     physical impairments and resulting limitations.34
3
              Second, after Dr. Rubin reviewed the file for the administrative hearing,
4
     Plaintiff submitted additional educational records: AGB’s sixth grade report card
5
     and the IEP created for AGB’s seventh grade year.35 These educational records are
6
     material to Plaintiff’s position that AGB’s intellectual disability impacts her ability
7
     to acquire and use information and attend to and complete tasks. For instance, in
8
     sixth grade, AGB earned one F, three Ds, one C, and one A, with the A being
9
     earned in a very basic reading class.36 In addition, Plaintiff’s sixth-grade teachers
10
     noted that AGB “did not use class time constructively,” “frequently did not
11
     complete or do the assignments on time,” and that her “poor attendance effects
12
     grade.”37 These comments support the mother’s reports, as well as teacher and
13
     doctor reports, that AGB’s academic abilities were hindered by her intellectual
14

15

16
     34   See 20 C.F.R. § 416.924a(b)(7)(v) (“We will consider how your temporary removal
17
     or absence from the [education] program [due to your impairment] affects your
18
     ability to function compared to other children your age who do not have your
19
     impairments.”).
20
     35   AR 371-89 & 1105-49.
21
     36   AR 1111 & 1127-28.
22
     37   AR 1128.
23


                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 11
1    disabilities, as well as her physical conditions of asthma, allergies, and chronic
2    headaches—the latter being related to the academic anxiety that AGB suffers as a
3    result of not being able to accomplish assignments in a timely manner.38 Moreover,
4    the record reflects that the cause of the delay of submitting these records to the
5    ALJ were caused by the school’s nonresponse to records requests and the time for
6    reassessing the need for an IEP.39 These educational records were material
7

8

9

10
     38   See, e.g., AR 268 (Yara Palomarez: finding a “very serious problem” with
11
     completing class/homework assignments and working at a reasonable
12
     pace/finishing on time”); AR 642 (Dr. Peter Holden: “History of developmental
13
     delay with a learning disorder consistent with intellectual disability.”); AR 1060
14
     (Dr. Timothy Jordan: “[I]n testing today, she had particular difficulty with active
15
     working memory. This is a type of memory needed for mathematics and other
16
     subjects. Children have to learn to hold information [in] their head while they do
17
     something else and then come back to the original piece of information. This is
18
     particularly necessary in long division in math.”); AR 1118 (IEP: “[H]er math
19
     disability is more severe than would be accounted for by her health conditions and
20
     supports an additional eligibility category of Specific Learning Disability.”).
21
     39   See AR 56 (reporting that records were requested from the school district in July
22
     2017, and a follow-up request was also made); AR 368; see also AR 1077 & 1094.
23


                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 12
1    documents that Dr. Rubin needed to review to determine if it altered his opinion. A
2    supplemental hearing was needed.40
3             Finally, assuming that the record was sufficiently complete at the time Dr.
4    Rubin reviewed the record, Dr. Rubin testified that he was unable to review a
5    significant portion of the then-current record:
6             I have to admit, I had some trouble reading that very large file in 23F.
              I read some of it and couldn’t actually read others. . . . I don’t know if
7             it’s my computer or the extensiveness of the record. . . . I did not read
              that. . . . So, we don’t have the latest updates, the photo gallery. So, I
8             have to admit that I did not read all of the 147 pages.41
9    The ALJ’s subsequent brief summary of one of the medical records authored by
10   Timothy Jordan, M.D.—only 6 pages out of 147 pages—was not sufficient to
11   constitute a review of the full record by Dr. Rubin.42 The non-reviewed portion of
12   the record contained the vast majority of AGB’s medical records after January 5,
13

14
     40   Likewise, the ALJ commented during the hearing: “I then have the hearing, I
15
     take the testimony, I go back through the records again after the hearing, hold the
16
     record open to see if there’s anything additional that comes in, I’ll review that. And
17
     then I’ll decide the case and let, if these new records, if there’s any issues that come
18
     up, I may need supplemental proceedings.” AR 94.
19
     41   AR 68-69; see also AR 29 (“Dr. Rubin was able to review the claimant’s medical
20
     and school records, though he testified that he could not review the entire record
21
     due to computer problems.”).
22
     42   AR 69-71 & 1056-61.
23


                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 13
1    2016, including medical records from AGB’s treating doctors, Dr. Samuel Pai-Sun
2    Yang, who opined that AGB’s learning problems were likely related to birth
3    asphyxia and that “[s]pecial education based on thorough neuropsychologic testing
4    should be a priority,” and Dr. Wendy Eastman’s findings that AGB suffers chronic
5    daily headaches due to “anxiety related to academic stress” and “[s]he is clearly not
6    getting the extra academic support she needs at school.”43 These records support
7    the mother’s testimony that she struggled to get the schools to respond to AGB’s
8    educational challenges, and that it was not until the mother received assistance
9    from a social worker, at the behest of the treating medical providers, to navigate
10   the school’s systemic requirements, that an IEP was developed. Moreover, that
11   AGB’s academic performance steadily declined as she moved up in grade levels and
12   was expected to perform more tasks that demanded active-working memory skills
13   is consistent with her mental impairments.
14

15
     43   AR 958-1104; see also AR 1077 (“We advised the family to focus on practical
16
     steps that will help [AGB] in terms of receiving special education services. This
17
     was also advised previously by Dr. Holden and Dr. Jordan but the local school
18
     district has not been very responsive in evaluating her with the appropriate
19
     neuropsychologic tests. Advocacy services through the ARC may be necessary and
20
     contact information was provided to the family.”) & AR 1094 (“Providence Social
21
     Worker has been notified and are working with mother and schools. Hopefully they
22
     can get better services in place for the next academic year.”).
23


                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 14
1             On this record, Dr. Rubin’s review does not constitute a case evaluation of
2    the entire record as required by Howard and AR 04-1(9).
3
              2.    State Agency Consultants
4
              The initial reviewing consultants, Sharon Underwood, Ph.D. and Nevine
5
     Makari, M.D., reviewed the record in 2015.44 The reconsideration reviewing
6
     consultants, Charles Wolfe, M.D. and Edward Beaty, Ph.D., reviewed the record in
7
     January 2016.45 Accordingly, each of these case evaluations were done well before
8
     the August 2017 ALJ hearing. Following these case reviews, medical records
9
     reveal, in part, continued treatment for AGB’s asthma, chromosomal testing
10
     indicating that AGB’s duplicate genomic material at the P-arm of the X
11
     chromosome within the 22.31 band was likely not contributing to her
12
     developmental delay, that Dr. Yang determined that Plaintiff’s developmental
13
     difficulties were likely due to birth difficulties, that there was still no explanation
14
     for the moderate elevation of sweat chloride on two different testing occasions,
15
     AGB suffered chronic headaches, and AGB received poor grades in sixth grade, and
16
     an IEP was developed for AGB in seventh grade.46 Given the significant
17
     development of the medical and educational record since the State agency
18

19
     44   AR 112-17.
20
     45   AR 128-30.
21
     46   AR 112-17, 125-30, 371-89, 815-21, 899-916, 929-48, 1006-27, 1033-54, 1056-61,
22
     1063-67, 1077-78, 1087-93, & 1094-1128.
23


                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 15
1    consultants conducted their review, these reviews cannot constitute the full-record
2    evaluation required by Howard and AR 04-1(9).
3             Moreover, the record does not contain the qualifications of the State agency
4    consultants. AR 04-1(9) requires the record to “include the evidence of the
5    qualifications of the State agency medical or psychological consultant.” The
6    Commissioner argues that the reference to each doctor’s area of practice (and
7    related assigned medical specialty code) constitutes the required qualifications
8    information. This information is not sufficient to constitute the required
9    qualifications information. Section 1382c(a)(3)(I) requires “a qualified pediatrician
10   or other individual who specializes in a field of medicine appropriate to the
11   disability of the individual” to evaluate the record.47 Accordingly, the record must
12   contain evidence that not only is that individual a pediatrician or otherwise
13   specialized in a relevant field of medicine but also that the individual is qualified.
14   To determine whether a pediatrician or other specialist is qualified to render an
15   opinion as to a child claimant’s impairment(s) requires more information than the
16   doctor’s name and medical specialty.
17            Based on this record, the ALJ erred as a matter of law and this error was
18   consequential. The information submitted by Plaintiff following the hearing was
19   new and material evidence for which the ALJ ought to have reopened the hearing
20   and taken additional testimony from a qualified medical expert who reviewed the
21

22
     47   42 U.S.C. § 1382c(a)(3)(I).
23


                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 16
1    entire file before issuing his decision.48 Remand is required so that the full case
2    evaluation is conducted by a qualified pediatrician or other specialist as to AGB’s
3    physical and mental impairments—not solely the ALJ himself.
4    B.       Other Issues
5             Plaintiff also argued the ALJ erred by discounting AGB’s mother’s
6    testimony; ignoring the functional assessment of AGB’s fourth grade teacher, Ms.
7    Palomarez; and failing to fully consider the evidence relating to domains 1, 2, 3, 4,
8    and 6. Because remand is required due to the ALJ’s failure to have a qualified
9    pediatrician or other specialist conduct a complete review of the record, the Court
10   need not address Plaintiff’s other arguments. However, on remand, the ALJ is to
11   consider the report of Ms. Palomarez. Although this report is before the application
12   filing date (and therefore before the alleged period of disability),49 Ms. Palomarez’s
13

14

15
     48   20 C.F.R. § 416.1444. See also 20 C.F.R. § 416.1453(c) (permitting the ALJ to
16
     issue his decision more than ninety days after the request for hearing is filed when
17
     there was good cause for extending the time period, such as when the claimant
18
     submits additional material evidence). See also AR 46-48 (letters from Plaintiff’s
19
     law firm to ALJ seeking hearing decision after the ninety-day period expired).
20
     49   20 C.F.R. § 416.335 (“When you file an application in the month that you meet
21
     all the other requirements for eligibility, the earliest month for which we can pay
22
     you benefits is the month following the month you filed the application.”).
23


                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 17
1    report contains significant information.50 Ms. Palomarez interacted with AGB
2    during each fourth-grade school day. AGB’s capabilities and limitations during her
3    fourth-grade year as set forth in Ms. Palomarez’s report, which was written only
4    six months before the disability application, was evidence the ALJ must consider.51
5    In addition, on remand, if the ALJ discounts AGB’s mother’s testimony because
6    AGB only began to receive special education support during her seventh-grade
7    year, the ALJ must more meaningfully articulate this basis on this record. A record
8    that reflects the mother’s continuous attempts to seek special education services
9    for her daughter and her eventual need to obtain outside guidance from the
10   medical providers and social workers in order to navigate the school’s special
11   education system requirements. Also, the record reflects that AGB’s learning
12   disability limits her ability to perform tasks that require her to use her active-
13   working memory—a skill that is relied on more in higher grades than in earlier
14   elementary grades.
15   C.       Remand for Further Proceedings
16            Plaintiff requests that the ALJ’s decision be vacated. The decision whether
17   to remand for further proceedings or immediately award benefits turns upon the
18   likely utility of further proceedings.52 Here, the Court finds that remand for further
19

20
     50   20 C.F.R. § 416.924a(a)(2)(iii).
21
     51   Id. § 416.912(b).
22
     52   Barman v. Apfel, 211 F.3d 1172, 1179 (9th Cir. 2000).
23


                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 18
1    proceedings is required. The ALJ must call both a pediatrician (or other medical
2    specialist) and a psychologist/psychiatrist to evaluate AGB’s case in its entirety,
3    and then re-evaluate whether AGB is disabled, including evaluating the report
4    completed by Ms. Palomarez and reevaluating AGB’s mother’s testimony.
5                                      V.     Conclusion
6          Accordingly, IT IS HEREBY ORDERED:
7          1.     Plaintiff’s Motion for Summary Judgment, ECF No. 11, is
8                 GRANTED.
9          2.     The Commissioner’s Motion for Summary Judgment, ECF No. 12, is
10                DENIED.
11         3.     The Clerk’s Office shall enter JUDGMENT in favor of Plaintiff
12                REVERSING and REMANDING the matter to the Commissioner of
13                Social Security for further proceedings consistent with this
14                recommendation pursuant to sentence four of 42 U.S.C. § 405(g).
15         4.     The case shall be CLOSED.
16         IT IS SO ORDERED. The Clerk’s Office is directed to file this Order,
17   provide copies to all counsel, and close the file.
18         DATED this 13th day of March 2020.
19
                                     s/Edward F. Shea __________
20                                    EDWARD F. SHEA
                              Senior United States District Judge
21

22

23


                 ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 19
